Exhibit 99.1 San Pedro Garza Garcia, Mexico, July 22, 2009 - Axtel, S.A.B. de C.V. (“AXTEL” or “the Company”), a leading Mexican fixed-line integrated telecommunications company, announced today its unaudited second quarter results ended June 30, 2009(1). Q2 Q2 2Q09/2Q08 Q1 LTM Million Pesos D% Jun-09 Jun-08(1) Revenues(2) -6 % Costs(3) -28 % Operating Expenses(4) 10 % Adjusted EBITDA(5) 0 % Adj. EBITDA Margin % % +237 bps % % % Net Income % ) ) Earnings per CPO(6) % ) ) Capital Expenditures -44 % Net Debt / Adj EBITDA(7) x x x x x Highlights: v Despite seasonality and difficult economic conditions in the second quarter, AXTEL was able to acquire a significant number of new customers for voice and Internet services. During the quarter, the Company added 62 thousand gross lines and 18 thousand net broadband subs, representing the largest level of additions of both services during the last four quarters. v As of the end of the second quarter 2009, 86 thousand customers were connected via AXTEL’s WiMAX(8) technology, evidencing the functionality of this technology and the new broadband capacity available after several technological improvements were successfully implemented in the quarter. v To further expand revenue opportunities, the Company is analyzing potential participation in the upcoming auctions of wireless spectrum frequencies, as mobility is an important element of AXTEL’s strategic agenda. Revenues from operations Revenues from operations totaled Ps. 2,746 million in the second quarter of year 2009 from Ps. 2,933 million for the same period in 2008, a decrease of Ps. 187 million, or 6%.
